Citation Nr: 1308426	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-19 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1954 to December 1977.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In December 2010, the case was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  The development is inadequate.  

Following the December 2010 remand, the Veteran was afforded VA examinations for an opinion as to whether his service-connected disabilities (emphysema, left knee disability, hearing loss and tinnitus) precluded substantially gainful employment.  Neither the April 2012 opinion nor the October 2012 opinion addresses whether the Veteran's service-connected disabilities, in the aggregate, preclude him from maintaining substantially gainful employment.  A December 2012 rating decision reflects that the evaluation for service-connected hearing loss was increased to 30 percent.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he retired from his deputy sheriff position, which included firearms instruction, a position in which he worked from March 1978 to June 1996, due to his service-connected respiratory and left knee disability.  He further contends that he is unemployable in any other job because of the side-effects from the medications he has to take for his service-connected disabilities, which he asserts prevent him from functioning properly. 

The January 2011 general medical VA examiner opined that the Veteran's service-connected chronic lung disease and left knee disability would preclude his ability to obtain employment "in his normal occupational environment which is firearms instructor..." because of his inability to stand for a long time and limited walking.  

The April 2012 VA audio examiner stated that service-connected hearing loss may restrict work in specialized areas which require acute hearing for safety or job performance reasons, but that hearing loss "alone" would not preclude maintaining employment.  

The October 2012 VA examination report notes that the Veteran cannot walk more than 25-50 yards before becoming short of breath, that a knee brace is required to protect him from his left knee giving way, and that he cannot perform physically demanding work due to the left knee and respiratory disabilities.  Although the examiner concluded that the left knee and respiratory disabilities did not render the Veteran unemployable in sedentary positions, no opinion was provided as to whether the service-connected disabilities, in the aggregate, to include hearing loss and tinnitus, preclude substantially gainful employment.  

The Veteran's service-connected emphysema is rated as 30 percent disabling; the left knee disability is rated as 10 percent disabling; tinnitus is rated as 10 percent disabling; and hearing loss is rated as noncompensably disabling prior to April 18, 2012, and 30 percent thereafter.  The combined disability rating, prior to April 18, 2012, is 40 percent, and 60 percent thereafter.  Thus, he does not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  

Although the Veteran does not meet the percentage requirements for TDIU, there is some evidence that the Veteran is unemployable due to his service-connected disabilities.  Accordingly, the claim must be referred to VA's Director of Compensation and Pension Service for extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether the claimant's disability picture warrants the assignment of an extraschedular rating. 

2.  After completion of the above, review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

